               Case 4:21-cv-00264-RP-SBJ Document 28-3 Filed 09/10/21 Page 1 of 2
I ow a D e p a r t m e n t of E d u c a t i o n


9-2-21                                                                                  EXHIBIT C


                                 Frequently Asked Questions
 These frequently asked questions are provided as clarifications for schools to accompany the
 guidance released on August 6, 2021, by the Iowa Department of Public Health (IDPH): COVID-19
 and K-12 School Update for Fall 2021.



 1. What is meant by the terms “isolation” and “quarantine”?


     Isolation is the practice of staying home when you are sick until you are no longer infectious
     (can’t get others sick).
     Quarantine is the practice of staying away from other people when you have been exposed to
     someone who is sick even though you still feel well.


 2. Can schools require isolation for sick students and staff?


     Answer: Yes, schools can require isolation for sick students and staff (require them not to come
     to school or work) in accordance with district policies. The Iowa Department of Public Health has
     provided schools with the Iowa Department of Public Health Common Child Illnesses and
     Exclusion Criteria for Education and Child Care Settings document to assist local public health,
     school districts, and child care settings with exclusion criteria for children who are diagnosed
     with a communicable disease.


 3. Can schools require quarantine for students who may have been exposed to COVID-19?


     Answer: No, schools do not have the authority to quarantine students without the involvement of
     a public health agency (Iowa Code 139A).


 4. How should schools address absences for students whose families choose to quarantine
    on the basis of possible exposure to COVID-19?


     Answer: Schools should review their policies related to absenteeism. Schools are encouraged
     to provide deference to parent choice and count such absences as excused. For information on
     school attendance policies, see In re T.S., 14 D.o.E. App. Dec. 52 (1997). Schools are also
     encouraged to provide educational services for all students who are self-isolating to the extent
     possible. Students with disabilities must be provided with services as determined by their IEP
     Teams if they choose to self-isolate.

                                                                                                 Page | 1
               Case 4:21-cv-00264-RP-SBJ Document 28-3 Filed 09/10/21 Page 2 of 2
I ow a D e p a r t m e n t of E d u c a t i o n




 5. Can schools conduct contact tracing independently if public health in their jurisdiction is
    not performing this function?


     Answer: Disease investigation is regulated by IDPH (Iowa Code 139A); therefore, schools
     cannot engage in contact tracing and investigation without the involvement of a public health
     agency. School nurses have a legal duty to assist local boards of health in a disease
     investigation (641 IAC 1.7).


 6. Can school personnel hand out COVID-19 tests to students?


     Answer: If school districts choose to distribute tests, they are required to have policies and
     protocols in place regarding the delivery and documentation of health services (IAC 281—14.2,
     IAC 281.14.2(a)(7); IAC 281.12.3(4)), student confidentiality (Family Education Privacy Rights Act
     (FERPA) and Iowa Administrative Code chapter 22 IAC 281.12.3(4)), and parental consent [IAC 281—
     14.2(1), IAC 281—14.2(b)(2), IAC 281—14.2(a)(7)].



     Schools may encourage families of students and staff to seek testing through their normal
     healthcare channels or through local community sites that may provide testing services (i.e. local
     pharmacies). Schools may also encourage or assist families of students and staff to have a free
     at-home test mailed directly to the parents or staff through the state hygienic lab by accessing
     https://www.test.iowa.com/


     Questions regarding this document should be directed to your school improvement
     consultant.




                                                                                                 Page | 2
